DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.  Considering claim 1, the prior art does not teach a vibration wave motor comprising: the flexible printed circuit board is fixed to a surface intersecting of the pressurizing direction of the piezoelectric element and extends from a side portion of the vibrator along a first direction parallel to a relative movement direction of the vibrator and the contact member then bends toward the vibrator and further extends along a second direction opposite to the first direction in combination with the rest of the applicant’s claimed limitations.
Considering claim 7, the prior art does not teach a lens device comprising: a lens moving by the vibration wave motor, the flexible printed circuit board is fixed to a surface intersecting of the pressurizing direction of the piezo electric element and extends from a side portion of the vibrator along a first direction parallel to a relative movement direction of the vibrator and the contact member then bends toward the vibrator and further extends along a second direction opposite to the first direction in combination with the rest of the applicant’s claimed limitations.
Considering claim 8, the prior art does not teach an imaging device comprising: the flexible printed circuit board is fixed to a surface intersecting of the pressurizing direction of the piezoelectric element and extends from a side portion of the vibrator along a first direction parallel to a relative movement direction of the vibrator and the 
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRYAN P GORDON/Primary Examiner, Art Unit 2837